Case 1:17-cr-00101-LEK Document 1109-1 Filed 10/26/20 Page 1 of 5   PageID #:
                                  13119




                       EXHIBIT A
Case 1:17-cr-00101-LEK Document 1109-1 Filed 10/26/20 Page 2 of 5   PageID #:
                                  13120
                                                                                1


    1                    IN THE UNITED STATES DISTRICT COURT

    2                         FOR THE DISTRICT OF HAWAII

    3
         UNITED STATES OF AMERICA,           )   CR 17-00101 LEK
    4                                        )
                      Plaintiff,             )   Honolulu, Hawaii
    5                                        )   February 6, 2020
           vs.                               )
    6                                        )   PARTIAL TRANSCRIPT:
         (1) ANTHONY T. WILLIAMS,            )   TESTIMONY OF LOREEN TROXELL
    7                                        )
                      Defendant.             )
    8                                        )

    9
                       PARTIAL TRANSCRIPT OF TRIAL PROCEEDINGS
   10                 BEFORE THE HONORABLE LESLIE E. KOBAYASHI
                             UNITED STATES DISTRICT JUDGE
   11
         APPEARANCES:
   12
         For the Government:           KENNETH M. SORENSON, AUSA
   13                                  GREGG PARIS YATES, AUSA
                                       Office of the United States Attorney
   14                                  300 Ala Moana Boulevard, Suite 6100
                                       Honolulu, Hawaii 96850
   15
         Also Present:                 MEGAN CRAWLEY, FBI Special Agent
   16
         For the Defendant (1)         ANTHONY T. WILLIAMS, Pro Se
   17    Anthony T. Williams:          05963-122
                                       Federal Detention Center Honolulu
   18                                  Inmate Mail/Parcels
                                       P.O. Box 30080
   19                                  Honolulu, Hawaii 96820

   20    Standby Counsel:              LARS ROBERT ISAACSON, ESQ.
                                       547 Halekauwila Street, Suite 102
   21                                  Honolulu, Hawaii 96813

   22    Official Court Reporter:      Debra Read, RDR
                                       United States District Court
   23                                  300 Ala Moana Boulevard
                                       Honolulu, Hawaii 96850
   24
        Proceedings recorded by electronic sound recording; transcript
   25   produced with computer-aided transcription (CAT).




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1109-1 Filed 10/26/20 Page 3 of 5     PageID #:
                                  13121
                                                                                   12


    1           Q     Okay.     So did Anthony Williams tell you anything

    2   about what to do with your monthly payments to Ocwen?

    3           A     Stop -- we are not gonna pay them any more.            We

    4   gonna start paying MEI.

    5           Q     Okay.     And how much were you supposed to start

    6   paying MEI?

    7           A     Uhm, suppose to be half of this 2263.09, but

    8   we -- and then he calculated into half of that.             But we

    9   negotiate to Anabel Cabebe if we can pay 900, and he said yes.

   10           Q     Okay.     So after you signed up for MEI, you started

   11   to pay just $900 per month to MEI, correct?

   12           A     Yes, sir.

   13           Q     Okay.     And how much were you paying to Ocwen after

   14   that?

   15           A     We was paying 2,200.

   16           Q     After MEI how much were you paying?           So after you

   17   signed up and you started to pay MEI, how much were you paying

   18   Ocwen every month?

   19           A     That, 2,200 -- oh, after the --

   20           Q     After MEI.

   21           A     Okay.     It was --

   22           Q     No, no.     Hold on.

   23           A     20- --

   24           Q     Let me back you up.     So you signed up for MEI,

   25   right?




                               UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1109-1 Filed 10/26/20 Page 4 of 5    PageID #:
                                  13122
                                                                                   13


    1           A       Yes.

    2           Q       And Anthony Williams told you to stop paying Ocwen?

    3           A       Yes.

    4           Q       So did you stop paying Ocwen?

    5           A       Yes.

    6           Q       So you didn't pay Ocwen any more money?

    7           A       No more.

    8           Q       Okay.   So I'm going to ask you -- I'll take this

    9   down.       I'm going to ask you to turn to the next exhibit, okay?

   10   And the next exhibit is Exhibit 206            which has been admitted.

   11                   So, Your Honor, may I publish Exhibit 206?

   12                   THE COURT:     You may.

   13                   THE WITNESS:    206.   Yes.

   14           Q       (BY MR. YATES:)    Okay.      So do you have Exhibit 206

   15   in front of you, Ms. Troxell?

   16           A       Yes, sir.

   17           Q       Okay.   So now, what do you recognize Exhibit 206 to

   18   be?

   19           A       This is about UCC.

   20           Q       Okay.   And did Anthony Williams tell you what the

   21   UCC was going to do?

   22           A       Yes.

   23           Q       Okay.   What did he say?

   24           A       He told me that UCC is something that will -- I can

   25   get protected whoever that have interest and foreclosing on my




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1109-1 Filed 10/26/20 Page 5 of 5   PageID #:
                                  13123


    1                        COURT REPORTER'S CERTIFICATE

    2

    3                    I, DEBRA READ, Official Court Reporter, United

    4   States District Court, District of Hawaii, do hereby certify

    5   that pursuant to 28 U.S.C. §753 the foregoing is a complete,

    6   true, and correct transcript of the stenographically reported

    7   proceedings held in the above-entitled matter and that the

    8   transcript page format is in conformance with the regulations

    9   of the Judicial Conference of the United States.

   10
                         DATED at Honolulu, Hawaii, February 22, 2020.
   11

   12

   13                              /s/ Debra Read

   14                              DEBRA READ, CSR CRR RMR RDR

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                             UNITED STATES DISTRICT COURT
